     Case 2:20-cv-00667-ECM-SMD Document 36 Filed 08/25/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION


BOBBY GENE SMITH, JR., #283200,             )
                                            )
      Plaintiff,                            )
                                            )
v.                                          ) CIVIL CASE No. 2:20-cv-667-ECM
                                            )             (WO)
REOSHA BUTLER, et al.,                      )
                                            )
      Defendants.                           )

                                      ORDER

      On June 10, 2021, the Magistrate Judge entered a Recommendation (doc. 35) to

which no timely objections have been filed. After an independent review of the file and

upon consideration of the Recommendation, it is

      ORDERED that the Recommendation of the Magistrate Judge is ADOPTED and

the Motion for Preliminary Injunction (doc. 13) is DENIED. It is further

      ORDERED that this case is referred back to the Magistrate Judge for further

proceedings.

      Done this 25th day of August, 2021.

                                       /s/ Emily C. Marks
                                 EMILY C. MARKS
                                 CHIEF UNITED STATES DISTRICT JUDGE
